Citation Nr: 0938586	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-31 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized 
medical expenses incurred at Ocala Regional Medical Center on 
January 6, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran had active service from June 1943 to February 
1945.  He died in October 2004.  His surviving spouse is the 
appellant.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision of the 
Gainesville, Florida VA Medical Center (VAMC) of the 
Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of the January 2004 treatment at issue, 
service connection was in effect for left hemiparesis with 
left foot drop (100% disabling); chronic brain syndrome (100% 
disabling); and a seizure disorder (10% disabling); the 
Veteran was also in receipt of special monthly compensation 
due to loss of use of one hand and one foot; a permanent and 
total 100% rating was in effect from July 1992.

2.  On January 6, 2004, the Veteran developed swelling in the 
left leg and knee and the Veteran's home health care nurse 
called for emergency medical services (EMS); the Veteran was 
rushed to Ocala Regional Medical Center (ORMC).  

3.  The private medical services provided by ORMC on January 
6, 2004, were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; and 
no VA or other Federal facilities were feasibly available and 
an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at ORMC on January 6, 2004, have 
been met.  38 U.S.C.A. § 1728 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 17.120 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to reimbursement 
for unauthorized private medical expenses incurred on January 
6, 2004, at ORMC, at which time her late husband, the 
Veteran, received emergency department treatment and she paid 
for the treatment at issue. 

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) imposes a duty on VA to 
notify and assist claimants in substantiating a claim for VA 
benefits when a complete or substantially complete 
application for benefits is received.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Given 
the fully favorable outcome set forth below, no further 
discussion of the actions undertaken by VA to meet these 
duties is required, since no conceivable prejudice to the 
appellant could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).

Under 38 U.S.C.A. § 1728, there is a three-prong test for 
meeting the requirements of entitlement to payment or 
reimbursement for unauthorized medical expenses.  Failure to 
satisfy any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Malone 
v. Gober, 10 Vet. App. 539, 542 (1997).

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were either: (1) for an 
adjudicated service-connected disability, or (2) for a non- 
service-connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a Veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a Veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

A Veteran must satisfy each of these enumerated criteria in 
order to establish entitlement to reimbursement or payment of 
not pre-authorized, private (non-VA) medical expenses.  
Zimick v. West, 11 Vet. App. 45, 49 (1998); Cotton v. Brown, 
7 Vet. App. 325, 327 (1995) (holding that all three statutory 
requirements must be met before reimbursement may be 
authorized).



The Board notes that on October 10, 2008, S. 2162, designated 
as the Veterans' Mental Health and Other Care Improvements 
Act of 2008, was signed by the President.  This bill makes 
various changes to veteran's mental health care and also 
addresses other health care related matters.  Relevant to the 
instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 
to make mandatory as opposed to discretionary the 
reimbursement of the reasonable value of emergency treatment 
of an "eligible" veteran furnished by a non-VA facility, if 
all of the pertinent criteria outlined above are otherwise 
satisfied. See Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, ___ 
Stat. ___ (2008).  Additionally, this amendment added a 
provision, which essentially expands one of the criteria that 
defines the meaning of "emergency treatment" to include 
treatment rendered until such time as the veteran can be 
transferred safely to a VA facility or other Federal facility 
and such facility is capable of accepting such transfer; or . 
. . such time as a Department facility or other Federal 
facility accepts such transfer if: (I) at the time the 
veteran could have been transferred safely to a Department 
facility or other Federal facility, no Department facility or 
other Federal facility agreed to accept such transfer; and 
(II) the non-Department facility in which such medical care 
or services was furnished made and documented reasonable 
attempts to transfer the veteran to a Department facility or 
other Federal facility.  Id.

The Board need not here determine whether the aforementioned 
revisions effective October 10, 2008 are to be given 
retroactive effect.  Whether the version effective prior to 
October 10, 2008 or the version effective since October 10, 
2008 is applied, the result is the same as will be explained 
herein.  Thus, the Board finds that there is no prejudice to 
the appellant by proceeding with appellate adjudication.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In this case, at the time of the treatment at issue provided 
in January 2004, the Veteran was 85 years old.  He died not 
even 10 months later in October 2004.  


The appellant reports that on January 6, 2004, the Veteran 
developed severe leg/knee pain and that his home health care 
nurse called EMS fearing that the Veteran might have a blood 
clot.  It appears that the appellant reports that she 
contacted a VA nurse who advised here to take the Veteran to 
the emergency room.

Medical records from ORMC reflect that the Veteran's home 
health nurse, who had been visiting him on January 6, 2004, 
called EMS due to his symptoms of a swollen left leg and 
knee.  The Veteran arrived at ORMC in the late afternoon and 
the admission priority was listed as emergent.  The Veteran's 
blood pressure on arrival was measured as 129/38 and 112/35.  
A history of cerebrovascular accident, left extremity 
paralysis and right lower extremity weakness was noted.  
Examination revealed that both legs were swollen with 2+ 
edema shown.  Because of the Veteran's history and symptoms 
shown on physical examination, an ultrasound of both lower 
extremities was conducted which was negative for deep venous 
thrombosis (DVT).  The Veteran was discharged in stable 
condition late in the evening on January 6, 2004, with 
instructions to continue all home medications and to follow-
up with his primary care doctor later in the week.  

A bill from ORMC indicates that the cost of services rendered 
on January 6, 2004 was $2,656.00.  The appellant reported 
that she and ORMC made arrangements to discount the bill to 
$1988.00 which was accepted by ORMC as full payment.

The claim in this case has been denied by the VAMC based on a 
determination that the episode of care was non-emergent.  

The Board has considered each of the criteria for 
reimbursement under 38 U.S.C.A. § 1728.  The Veteran's claim 
must be considered under 38 U.S.C.A. § 1728, as he has been 
granted service connection for several disabilities 
including: left hemiparesis with left foot drop (100% 
disabling); chronic brain syndrome (100 disabling); and a 
seizure disorder (10 % disabling); he was also in receipt of 
special monthly compensation due to loss of use of one hand 
and one foot; a permanent and total 100% rating was in effect 
from 1992.  Because the Veteran is in receipt of total (100 
percent) compensation benefits, the appellant is eligible for 
reimbursement of unauthorized medical expenses, if the other 
statutory criteria are met.  38 U.S.C.A. § 1728(a)(2)(C).  
The Board notes that the claim cannot be considered under 
38 U.S.C.A. § 1725, because eligibility for payment or 
reimbursement of emergency services under that provision is 
limited to Veterans who are not eligible for reimbursement 
under 38 U.S.C.A. § 1728.  Fritz v. Nicholson, 20 Vet. App. 
507, 509 (2006).

Reimbursement for unauthorized private medical expenses is 
not available under 38 U.S.C.A. § 1728 unless a VA facility 
is not feasibly available and an attempt to use VA facilities 
beforehand would not have been practical.  In this case, it 
was not even the Veteran himself or the appellant who called 
for emergency services, it was a home care nurse, who was 
concerned about symptoms swelling and pain in legs and knee, 
given the Veteran's medical history.  The appellant reports 
that she called VA and was advised by a nurse to take the 
Veteran to the (apparently nearest) emergency room.   

It is not entirely clear whether a VA facility was feasibly 
available in this case nor are the relative distances from 
the Veteran's location on January 6, 2004, to ORMC and to the 
nearest VA facility, clear from the record.  Presumably, ORMC 
was the closest emergency facility and the evidence indicates 
that both the Veteran's home care nurse and VA nurse advised 
that the Veteran be taken to the nearest emergency facility.  
There is no contrary evidence on file; hence, VA facilities 
were in effect, not feasibly available.  In addition, the 
Board is convinced that given the Veteran's age, his multiple 
and severe medical conditions and the symptoms which 
manifested on January 6, 2004, an attempt to a VA facility or 
obtain prior VA authorization for the services required would 
not have been reasonable, sound, wise, or practicable, as 
assessed by a nurse on the scene, herself.  In the nurse's 
judgment time was of the essence since it appeared that he 
might be developing a blood clot 

The Board also finds that there is sufficient evidence on 
file to establish that the services rendered by ORMC were 
provided in a medical emergency of such nature that delay 
would have been hazardous to life or health.  The Board notes 
that the Court of Appeals for Veterans Claims has defined a 
medical "emergency" as "a 'sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  See Hennessey v. Brown, 7 Vet. App. 143, 147 
(1994), (quoting Webster's New World Dictionary 444 (3d ed., 
1988); accord Merriam Webster's New Collegiate Dictionary 407 
(11th ed., 2003) (defining "emergency" as "an unforeseen 
combination of circumstances or the resulting state that 
calls for immediate action . . . . an urgent need for 
assistance of relief").

In this regard, the Board finds that factors including the 
Veteran's age, his delicate/frail medical condition, his 
numerous service connected conditions rendering him 100 
percent totally and permanently disabled (including loss of 
use of a hand and foot), and his symptoms of bilateral leg 
and knee swelling/pain, must be collectively considered in 
rendering a determination as to the emergent nature of the 
treatment at issue.  Significantly, the Veteran's home care 
nurse, a competent medical professional, believed the 
symptoms to be emergent as they could be indicative of the 
development of a blood clot.  Significantly, the ORMC 
admission report also classified the Veteran's admitting 
condition as emergent.  

The provisions of 38 U.S.C.A. § 1728 do not include a 
specific definition of an emergency other than to state that 
there must be a "medical emergency of such nature that delay 
would have been hazardous to life or health."  The 
implementing regulation, 38 C.F.R. § 17.120, does not further 
define a "medical emergency."  In contrast, 38 U.S.C.A. § 
1725 specifies that a medical emergency is present if " a 
prudent layperson" would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health.  It is clear that given the 
totality of the circumstances (including consideration of the 
Veteran's history, age, general medical condition and 
symptoms) a prudent person, and particularly a competent 
medical professional as was the home care nurse in this case, 
would have considered the circumstances of January 6, 2004, 
emergent.

The regulations do not require that a Veteran's treatment 
actually be proven emergent from a purely medical standpoint 
in order to qualify for payment or reimbursement.  Rather, it 
need only be demonstrated that the initial evaluation and 
treatment was for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.  38 C.F.R. § 17.1002(b).  In this case, 
ultimately testing and evaluation conducted by ORMC on 
January 6, 2004, revealed that the Veteran was not suffering 
from either a blood clot or DVT and he was released in stable 
condition later that evening.  However, there was no way to 
know this prior to the testing and the home care nurse made a 
prudent and reasonable decision to seek immediate treatment 
for the safety and well-being of the Veteran, who based on 
evidence of record, was unable to assess the situation 
himself.

With the findings that the Veteran was eligible for 
reimbursement under 38 U.S.C.A. § 1728, and that VA 
facilities were not feasibly available and an attempt to use 
VA facilities beforehand was not reasonable or practical, and 
that there was an emergency, each of the three requirements 
for payment for the Veteran's unauthorized private care on 
January 6, 2004 at ORMC are met.  Zimick, supra.  Therefore, 
payment or reimbursement is warranted in this case.








								[Continued on Next 
Page]

ORDER

The appeal for payment of or reimbursement for unauthorized 
medical expenses incurred at Ocala Regional Medical Center on 
January 6, 2004, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


